Case 0:19-cv-62187-BB Document 1 Entered on FLSD Docket 08/31/2019 Page 1 of 9



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.: 0:19-CV-62187

 CLAY SPEARS, individually and on
 behalf of all those similarly situated,

        Plaintiff,

 v.                                                                             CLASS ACTION

 STRAUS & ASSOCIATES P.A.,

        Defendants.

 ____________________________________/

                            CLASS ACTION COMPLAINT SEEKING
                       INJUNCTIVE RELIEF AND STATUTORY DAMAGES

        Plaintiff CLAY SPEARS (“Plaintiff”), individually and on behalf of all those similarly

 situated, sues Defendant STRAUS & ASSOCIATES P.A. (“Defendant”) for violations of 15

 U.S.C. § 1692 et seq., the Fair Debt Collection Practices Act (“FDCPA”), and Fla. Stat. § 559.55

 et seq., the Florida Consumer Collection Practices Act (“FCCPA”).

 1.     JURISDICTION AND VENUE

        1.         Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d), 28 U.S.C § 1331, and

 28 U.S.C § 1337.

        2.         Further, and with respect to all counts, jurisdiction of this Court also arises under

 28 U.S.C. § 1332(d), as the total amount in controversy exceeds five million dollars

 ($5,000,000.00) exclusive of interest and costs.

        3.         Venue in this District is proper because Plaintiff resides here, Defendant transacts

 business here, and the complained conduct of Defendant occurred here.


                                                                                                                 PAGE | 1 of 9
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:19-cv-62187-BB Document 1 Entered on FLSD Docket 08/31/2019 Page 2 of 9



 2.      PARTIES

         4.         Plaintiff is a natural person, and a citizen of the State of Florida, residing in Broward

 County, Florida.

         5.         Defendant is a Florida professional association, with its principal place of business

 located at 10081 Pines Boulevard, Suite C, Pembroke Pines, Florida 33024.

         6.         Defendant engages in interstate commerce by regularly using telephone and mail

 in a business whose principal purpose is the collection of debts.

         7.         At all times material, Defendant was acting as a debt collector in respect to the

 collection of Plaintiff’s debts.

 3.      DEMAND FOR JURY TRIAL

         8.         Plaintiff is entitled to, and hereby respectfully demands, a trial by jury on all alleged

 counts and any issues so triable.

 4.      ALLEGATIONS

         9.         The debt at issue (the “Consumer Debt”) is a financial obligation Plaintiff incurred

 primarily for personal, family, or household purposes.

         10.        Defendant is a business entity engaged in the business of soliciting consumer debts

 for collection.

         11.        Defendant is a business entity engaged in the business of collecting consumer debts.

         12.        Defendant regularly collects or attempts to collect, directly or indirectly, debts

 owed or due or asserted to be owed or due another.

         13.        Defendant is a “consumer collection agency” as defined by Fla. Stat. § 559.55(3).

         14.        The Consumer Debt is a “debt” governed by the FDCPA and FCCPA. See 15 U.S.C

 § 1692a(5); Fla. Stat. § 559.55(6).

                                                                                                                  PAGE | 2 of 9
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:19-cv-62187-BB Document 1 Entered on FLSD Docket 08/31/2019 Page 3 of 9



        15.        Plaintiff is a “consumer” within the meaning of the FDCPA. See 15 U.S.C §

 1692a(3).

        16.        Defendant is a “debt collector” as defined by the FDCPA and FCCPA. See 15 U.S.C

 § 1692a(6); Fla. Stat. § 559.55(7).

        17.        On a date better known by Defendant, it began attempting collect the Consumer

 Debts from Plaintiff.

        18.        Defendant mailed a collection letter, dated February 11, 2019, to Plaintiff (the

 “Collection Letter”) in an attempt to collect the Consumer Debt.

        19.        The Collection Letter is a communication from Defendant to Plaintiff in connection

 with the collection of a debt.

        20.        Defendant engaged in activity constituting “any action to collect [a] debt” by

 mailing the Collection Letter to Plaintiff. See Fla. Stat. § 559.715.

        21.        The Collection Letter represents Defendant’s initial communication with Plaintiff

 in connection with the collection of the Consumer Debt.

        22.        The Collection Letter does not disclose that Defendant is a debt collector and that,

 as a debt collector, it (Defendant) “is attempting to collect a debt and that any information obtained

 will be used for that purpose.” See 15 U.S.C. § 1692e(11).

        23.        The Collection Letter is required to contain the disclosures required by 15 U.S.C.

 § 1692g(a)(1)-(5). The Collection Letter, however, does not adequately inform the least

 sophisticated consumer of, among other things, the rights he or she enjoys under § 1692g(a)(4) of

 the FDCPA.




                                                                                                                 PAGE | 3 of 9
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:19-cv-62187-BB Document 1 Entered on FLSD Docket 08/31/2019 Page 4 of 9



 5.     CLASS ALLEGATIONS

        24.      This action is brought on behalf of the following two classes: the “FDCPA Class”

 and the “FCCPA Class.”

        25.      The “FDCPA Class” consists of: (1) all persons with Florida addresses (2) who

 received a letter (3) from Defendant (4) during the twelve [12] months preceding the filing of this

 Complaint (5) that attempts to collect a consumer debt (6) whereby said letter was Defendant’s

 initial communication with the consumer in connection with the collection of a consumer debt (7)

 and said letter fails to comply with the disclosure requirements of either § 1692g(a)(4) or §

 1692e(11) of the FDCPA.

        26.      The “FCCPA Class” consists of: (1) all persons with Florida addresses (2) who

 received a letter (3) from Defendant (4) during the twenty-four [24] months preceding the filing

 of this Complaint (5) that attempts to collect a consumer debt (6) whereby said letter was

 Defendant’s initial communication with the consumer in connection with the collection of a

 consumer debt (7) and said letter violates either § 1692g(a)(4) or § 1692e(11) of the FDCPA.

        27.      Plaintiff alleges, on information and belief, each class is so numerous that joinder

 of all members is impracticable because Defendant has dispatched thousands of identical letters to

 addresses in Florida which violate the FDCPA and FCCPA as set forth below.

 5.1    EXISTENCE AND PREDOMINANCE OF COMMON QUESTIONS OF LAW & FACT

        28.      Common questions of law and fact exist as each of the proposed classes and

 otherwise predominate over any issues involving only individual class members.

        29.      The factual issues common to the FDCPA Class are whether members received a

 letter from Defendant, whether said letter attempts to collect a consumer debt, and whether

 Defendant, by and through said letter, violated the FDCPA.

                                                                                                               PAGE | 4 of 9
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:19-cv-62187-BB Document 1 Entered on FLSD Docket 08/31/2019 Page 5 of 9



        30.      The factual issues common to the FCCPA Class are whether members received a

 letter from Defendant, whether said letter attempts to collect a debt, and whether Defendant, by

 and through said letter, violated the FCCPA.

        31.      The principal legal issue for the FDCPA Class is whether Defendant violated §

 1692g(a)(4) of the FDCPA by failing to include in the collection letter it mailed to members of the

 FDCPA Class the “in writing” requirement and/or disclosure for disputes made pursuant to 15

 U.S.C. § 1692g(a)(4), as well as whether Defendant, by failing to include the disclosures

 requirement by 15 U.S.C. § 1692e(11), also violated § 1692e(11) of the FDCPA.

        32.      The principal legal issue for the FCCPA Class is whether Defendant, by mailing

 collection letters to consumers in violation of § 1692g(a)(4) or § 1692e(11), violated § 559.72(9)

 of the FCCPA.

        33.      Excluded from the class is Defendant’s agents and employees, Plaintiff’s

 attorney(s) and their employees, the Judge to whom this action is assigned, and any member of the

 Judge’s staff and immediate family.

 5.2    TYPICALITY

        34.      Plaintiff’s claims are typical of the claims of each class member and are based on

 the same facts and legal theories.

 5.3    ADEQUACY

        35.      Plaintiff is an adequate representative of each of the classes.

        36.      Plaintiff will fairly and adequately protect the interests of the classes.

        37.      Plaintiff has retained counsel experienced in handling actions involving unlawful

 practices under the FDCPA, FCCPA, TCPA, and consumer-based class actions. Neither Plaintiff




                                                                                                               PAGE | 5 of 9
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:19-cv-62187-BB Document 1 Entered on FLSD Docket 08/31/2019 Page 6 of 9



 nor Plaintiff’s counsel have any interests which might cause them (Plaintiff or Plaintiff’s counsel)

 to not vigorously pursue this action.

 5.4    PREDOMINANCE AND SUPERIORITY

        38.      Certification of the classes under Rule 23(b)(3) of the Federal Rules of Civil

 Procedure is also appropriate in that:

                 (a)       The questions of law or fact common to the members of the class

                           predominate over any questions affecting an individual member.

                 (b)       A class action is superior to other available methods for the fair and efficient

                           adjudication of the controversy.

        39.      Certification of a classes under Rule 23(b)(2) of the Federal Rules of Civil

 Procedure is also appropriate, in that, Defendant has acted on grounds generally applicable to the

 class thereby making appropriate declaratory relief with respect to the class as a whole.

        40.      Plaintiff request certification of a hybrid class under Rule 23(b)(3) for monetary

 damages and to Rule 23(b)(2) for injunctive and equitable relief.

                                         COUNT I.
                          VIOLATION OF 15 U.S.C. §§ 1692g(a)(4) & e(11)

        41.      On behalf of the FDCPA Class, Plaintiff incorporates by reference paragraphs 1-40

 as though fully set forth herein.

        42.      The Collection Letter, dated February 11, 2019, was Defendant’s initial

 communication with Plaintiff in connection with the collection of the Consumer Debt.

        43.      Each and every collection letter Defendant has mailed to Florida consumers, such

 as Plaintiff, wherein said letter represents Defendant’s initial communication with said consumer,

 Defendant has violated § 1692g(a)(4) and § 1692e(11) of the FDCPA


                                                                                                               PAGE | 6 of 9
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:19-cv-62187-BB Document 1 Entered on FLSD Docket 08/31/2019 Page 7 of 9



        44.      First, the Collection Letter fails to comply with the disclosure requirements of §

 1692g(a)(4) of the FDCPA, as the “in writing” requirement for disputes made pursuant to §

 1692g(a)(4) is wrongfully omitted. See Collection Letter (presumably, in an attempt to comply

 with § 1692g(a)(4), the Collection Letter states, “if you do notify us of a dispute, we will obtain

 verification of the debt and mail it to you.”). Section 1692g(a)(4) of the FDCPA commands that

 the Collection Letter must contain “a statement that if the consumer notifies the debt collector in

 writing within the thirty-day period that the debt, or any portion thereof, is disputed, the debt

 collector will obtain verification of the debt or a copy of a judgment against the consumer and a

 copy of such verification or judgment will be mailed to the consumer by the debt collector.” 15

 U.S.C. § 1692g(a)(4) (emphasis added). As such, Defendant, by and through the Collection Letter,

 violated § 1692g(a)(4) of the FDCPA.

        45.      Second, the Collection Letter fails to comply with the disclosure requirements of §

 1692e(11) of the FDCPA, in that, the Collection Letter does not inform the least sophisticated

 consumer that Defendant is a debt collector, Defendant is attempting to collect a debt, and that any

 information obtained will be used for that purpose. See 15 U.S.C. § 1692e(11) (“[t]he failure to

 disclose in the initial written communication with the consumer … that the debt collector is

 attempting to collect a debt and that any information obtained will be used for that purpose….”).

 As such, Defendant, by and through the Collection Letter, violated § 1692e(11) of the FDCPA.

        46.      WHEREFORE, Plaintiff, individually and on behalf of the FDCPA Class, requests

 the Court enter judgment in favor of Plaintiff and the FDCPA Class and against Defendant for:

        (a)      Statutory damages, as provided under 15 U.S.C. §1692k;

        (b)      Costs and attorneys’ fees, as provided by 15 U.S.C. §1692k; and

        (c)      Such other or further relief as the Court deems proper.

                                                                                                               PAGE | 7 of 9
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:19-cv-62187-BB Document 1 Entered on FLSD Docket 08/31/2019 Page 8 of 9



                                             COUNT II.
                                  VIOLATION OF FLA. STAT. § 559.72(9)

       47.         On behalf of the FCCPA Class, Plaintiff incorporates by reference paragraphs 1-40

 as though fully set forth herein.

       48.         Pursuant to § 559.72(9) of the FCCPA, in collecting consumer debts, no person

 shall: “[c]laim, attempt, or threaten to enforce a debt when such person knows that the debt is not

 legitimate, or assert the existence of some other legal right when such person knows that the right

 does not exist.” Fla Stat. § 559.72(9) (emphasis added).

       49.         Defendant is an entity governed by Fla. Stat. § 559.72(9), in that, it is a violation

 of the FCCPA for Defendant to engage in the conduct explicitly prohibited by Fla. Stat. §

 559.72(9).

       50.         Here, as set forth in Count I, the Collection Letter attempts to collect a debt in a

 manner which violates § 1692g(a)(4) and § 1692e(11) of the FDCPA. Defendant knew that to

 lawfully attempt to collect the Consumer Debt, it (Defendant) is required to adhere to the requires

 of the FDCPA. Thus, to lawfully seek the collection of the Consumer Debt, Defendant was

 required comply with the FDCPA – in particular – § 1692g(a) and § 1692e(11).

       51.         Defendant knew that, by mailing the Collection Letter to Plaintiff, it (Defendant)

 was unlawfully seeking to collect the Consumer Debt from Plaintiff in violation of § 1692g(a)(4)

 and § 1692e(11) of the FDCPA. Thus, by and through the Collection Letter, as well as those letters

 it (Defendant) mailed to members of the FCCPA Class, Defendant violated Fla. Stat. 559.72(9).

       52.         WHEREFORE, Plaintiff, individually and on behalf of the FCCPA Class, requests

 the Court enter judgment in favor of Plaintiff and the FCCPA Class and against Defendant for:

        (a)        Statutory damages, as provided under Fla. Stat. § 559.7(2);


                                                                                                                 PAGE | 8 of 9
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:19-cv-62187-BB Document 1 Entered on FLSD Docket 08/31/2019 Page 9 of 9



      (b)      Attorney’s fees, litigation expenses and costs of the instant suit, as provided under
               Fla. Stat. §559.77(2);

      (c)      An injunction prohibiting Defendant from engaging in further collection activities
               directed at Plaintiff that are in violation of the FCCPA; and

      (d)      Such other or further relief as the Court deems proper.


  DATED: August 31, 2019

                                                             Respectfully Submitted,

                                                              /s/ Jibrael S. Hindi                                   .
                                                             JIBRAEL S. HINDI, ESQ.
                                                             Florida Bar No.: 118259
                                                             E-mail:      jibrael@jibraellaw.com
                                                             THOMAS J. PATTI, ESQ.
                                                             Florida Bar No.: 118377
                                                             E-mail:      tom@jibraellaw.com
                                                             The Law Offices of Jibrael S. Hindi
                                                             110 SE 6th Street, Suite 1744
                                                             Fort Lauderdale, Florida 33301
                                                             Phone:       954-907-1136
                                                             Fax:         855-529-9540

                                                             COUNSEL FOR PLAINTIFF




                                                                                                             PAGE | 9 of 9
                                 LAW OFFICES OF JIBRAEL S. HINDI, PLLC
         110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                   www.JibraelLaw.com
